Citation Nr: 1534077	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  14-33 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an effective date earlier than November 3, 2012 for the grant of service connection and the assignment of a noncompensable rating for hearing loss.

2.  Entitlement to an effective date earlier than November 3, 2012 for the grant of service connection and assignment of a 10 percent rating for tinnitus.

3.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1957 to January 1965.

These matters come before the Board of Veterans' Appeals (Board) from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In August 2014, the RO provided a statement of the case in which it separately addressed the issues of entitlement to an effective date earlier than November 3, 2012 for the assignment of disability ratings for hearing loss and tinnitus.  Notably, a rating cannot be assigned until service connection is granted; therefore, the issues regarding the proper effective date for the grant of service connection affectively resolve the issues of whether earlier effective dates are warranted for the assignment of disability ratings. As such, the Board has consolidated the issues on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial compensable rating for service-connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for hearing loss in April 1998; this claim was denied in an April 1999 rating decision and the Veteran was sent notice of the decision in April 1999.

2.  The Veteran did not appeal the April 1999 rating decision and the decision became final.

3.  There was no formal or informal claim to reopen the previously denied claim for service connection received prior to November 3, 2012; the Veteran has not alleged that the RO made clear and unmistakable error in the April 1999 rating decision.

4.  There was no formal or informal claim for service connection for tinnitus filed prior to November 3, 2012.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 3, 2012 for the grant of service connection and the assignment of a noncompensable rating for hearing loss have not been met. 38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2014).

2.  The criteria for an effective date prior to November 3, 2012 for the grant of service connection and the assignment of a 10 percent rating for tinnitus have not been met. 38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
With respect to the Veteran's assertion that he is entitled to an earlier effective date for the grant of service connection, the United States Court of Appeals for the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream issues, such as the effective date, is not required. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran shall not be prejudiced by a decision on the claims at this time.

II.  Entitlement to Earlier Effective Dates

Congress and VA have established the laws and regulations governing the assignment of effective dates, which clearly set forth the provisions for when an effective date for the grant of service connection may be.  The Board is bound by these laws and regulations.  See 38 C.F.R. § 19.5.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 
Here, a claim for service connection for hearing loss was received on April 10, 1998.  The RO denied the claim on April 5, 1999 and sent the Veteran notice of the decision in a letter dated April 14, 1999.  Thereafter, the Veteran sought to reopen his claim for service connection for hearing loss on November 3, 2012.  In addition, he filed a new claim for service connection for tinnitus. 

In the present case, laws and regulations promulgated by Congress prohibit the assignment of effective dates earlier than November 3, 2012.  There was no claim filed for service connection for tinnitus prior to November 3, 2012.  As such, that date is the earliest date that can be assigned under the law for the grant of service connection for tinnitus and assignment of a 10 percent disability rating.  The only way to establish an earlier effective date for hearing loss at this time would be for the Veteran to succeed in alleging that the RO committed clear and unmistakable error (CUE) in not granting service connection for hearing loss in April 1999.  An error that constitutes CUE must be one that is undebatable and the standard for proving CUE is high.  Regardless, the Board finds no indication in the record that the Veteran intended to make such a claim.

Because the preponderance of the evidence is against the assignment of earlier effective dates, the benefit of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date earlier than November 3, 2012 for the grant of service connection and the assignment of a noncompensable rating for hearing loss is denied.

Entitlement to an effective date earlier than November 3, 2012 for the grant of service connection and the assignment of a 10 percent rating for tinnitus is denied.


REMAND

Reason for Remand: To schedule the Veteran for a VA audiological examination.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the rating schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2013).  In order to establish entitlement to a compensable rating for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met. 

The results of the pure tone audiometric test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more in a particular ear, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  Id.  

In this case, the most recent VA examination of the Veteran's hearing is dated in October 2013.  An audiogram yielded the following results with puretone thresholds, measured in decibels:

  

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
20
25
35
      50
Left Ear
15
15
25
40
50

The average decibel loss was 33 decibels in both ears.  Speech recognition scores using the Maryland CNC test were 94 percent for the right ear and 98 percent for the left ear.

Using Table VI, these audiometric test results show the Veteran had Level I hearing acuity bilaterally in October 2013.  Applying Table VII to these results, the Veteran's hearing loss did not meet the criteria for a compensable rating at that time.

A VA treatment record dated in June 2014 indicates that the Veteran was fitted for hearing aids.  As this may be an indication that the Veteran's hearing has worsened since October 2013, the Board will remand the claim for another VA examination to reassess the current severity of the Veteran's hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records from June 2014 to the present and associate them with the electronic claims file.

2. After the above development is complete, schedule the Veteran for a VA audiological examination. The electronic claims folder should be made available to and reviewed by the examiner. 

Testing should be conducted to determine the current severity of the Veteran's bilateral hearing loss and should include the use of controlled speech discrimination (Maryland CNC) and a pure tone audiometry test. 

The examiner should fully describe the functional effects caused by the Veteran's hearing disability in the final report. 

3.  Thereafter, the RO should readjudicate the claim in light of the additional evidence obtained.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


